1RIGINAL                                              03/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                        PR 21-0004
                                                                               FILED
                                                                               MAR 2 9 2021
                                                                            Bowen Greenwootl
                                                                          Clerk of Supreme Court
                                                                             State of IVIontaria

IN RE THE PETITION OF
                                                                     ORDER
ELIZABETH ALBERS




       Elizabeth Albers has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since March 2019.
      IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this          -day of March, 2021.

                                                  For the Court,




                                                                   Chief Justice